Exhibit 10.21

 

UNITIL CORPORATION

 

Compensation of Directors

 

On December 13, 2012, the Board of Directors of Unitil Corporation (“Unitil”)
approved and adopted a revised compensation arrangement for members of the Board
of Directors. The revised compensation arrangement became effective as of
January 1, 2013.

 

The revised compensation arrangement applies to members of the Board of
Directors who are not employees of Unitil or any of its subsidiaries. The
following table summarizes the material terms of the revised compensation
arrangement.

 

Category

  

Description

  

Amount

Board of Directors –

Annual Cash Retainer

   Each member of the Board of Directors will receive an annual cash retainer.
Unitil will pay one-fourth of the annual cash retainer on the first business day
of each fiscal quarter.    $50,000 per year

Board of Directors –

Annual Equity Retainer

   Each member of the Board of Directors will receive an annual equity retainer.
Unitil will issue the equity retainer on the first business day of October each
year. Each member of the Board may elect to receive restricted stock units (with
any phantom dividends reinvested in additional restricted stock units), in lieu
of Unitil’s common stock, as his or her annual equity retainer.    $45,000 per
year (payable in kind as common stock or restricted stock units)

Board of Directors –

Special Meetings

   Each member of the Board of Directors will receive a fee for each special
meeting of the Board of Directors that such member attends in person.    $2,000
per special meeting

Committees –

Annual Cash Retainer for Chair

   Each chair of a committee of the Board of Directors will receive an annual
cash retainer. Unitil will pay one-fourth of the annual cash retainer on the
first business day of each fiscal quarter.    $8,000 per committee per year

Committees –

Annual Cash Retainer for Non-Chair Members

   Each non-chair member of a committee of the Board of Directors will receive
an annual cash retainer. Unitil will pay one-fourth of the annual cash retainer
on the first business day of each fiscal quarter.    $3,000 per committee per
year

 

In addition, Unitil will reimburse each member of the Board of Directors for
reasonable expenses that such member incurs in connection with attending
meetings of the Board of Directors or committees thereof.